EXHIBIT 10.3

         
 
  * * *   TEXT OMITTED AND FILED SEPARATELY
 
      CONFIDENTIAL TREATMENT REQUESTED
 
      UNDER 17 C.F.R. SECTIONS 200.80(b)(4)
and 230.406

OHB System, AG
Universitaetsallee 27-29
28359 Bremen, Germany
July 2, 2008
Re: Memorandum of Agreement by and between ORBCOMM Inc. (“ORBCOMM”) and OHB
System, AG (“OHB”) concerning modifications to Amendment #1, dated as of June 5,
2006 (collectively with all exhibits and schedules thereto, the “Amendment”) of
Concept Demonstration Satellite Bus, Integration Test and Launch Services
Procurement Agreement B10LG1197, dated 10 March 2005 (collectively with all
exhibits and schedules thereto, the “Procurement Agreement”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Amendment.
Ladies and Gentlemen:
This Memorandum of Agreement sets forth the parties’ agreement to amend certain
particulars of the Amendment and the Procurement Agreement and, in consideration
therefore, OHB shall (i) provide the necessary resources and services to ensure
that the ORBCOMM Concept Demonstration Satellite (“CDS”) and five Additional
Satellites are completed and launched in accordance with the terms of the
Procurement Agreement and the Amendment on or before June 30, 2008, all at no
additional charge above the Milestone payments set forth in the Amendment and
(ii) not charge ORBCOMM for any time, material or other additional costs except
as expressly set forth in this Memorandum of Agreement and attached Exhibit E-1.
It is agreed that the previously performed AIS rework shall not include an
additional vibe test. The sixth Additional Satellite shall be ready for Ground
Delivery to the launch services supplier on or before the date that is 90 days
after delivery to OHB of payload #6. Such Ground Delivery shall occur at such
time that the Pre-Shipment Review has been successfully completed and the
Additional Satellite #6 has been packed in accordance with the Amendment. OHB
shall store and obtain and maintain property/casualty insurance for the full
replacement value of Additional Satellite #6 at OHB’s cost and expense until the
earlier of launch and June 15, 2010 (and, if applicable, ORBCOMM shall reimburse
OHB for such storage and/or insurance costs without mark-up for any period after
June 15, 2010), with ORBCOMM named as the sole loss payee and named insured
thereunder, all in accordance with Section 10 of the Amendment.

 

 



--------------------------------------------------------------------------------



 



Additional Work
Within ten (10) business days of signing this Memorandum of Agreement, ORBCOMM
shall issue to OHB a purchase order for the remaining unpaid additional work
referred to in Section 6 of the Amendment.
Time and Material Charges
In full satisfaction of all outstanding time and material charges, ORBCOMM shall
pay OHB USD $450,000 within 30 days of its receipt of an invoice reflecting such
amount for all outstanding time and material charges.
Liquidated Damages and On-time Incentives
Any and all applicable liquidated delay damages pursuant to Section 4(i) of the
Amendment are waived and shall not be assessed, provided, however, that the
liquidated delay damages associated with Milestone 15 (Pre-Ship Review for
satellite #6) will be assessed at the same rate of $5,000 USD for each day that
such Milestone has not been successfully completed within 120 days after
delivery to OHB of payload #6 up to a total amount not to exceed $166,667 USD.
Any and all applicable on-time delivery incentive payments pursuant to
Section 4(ii) of the Amendment are waived and shall not be payable under any
circumstances.
Change of Inclination
Section 3.0 of the CDS Specification associated with the Procurement Agreement
is amended to change the inclination of the CDS from near polar to 48.5 degrees
and the target orbit to 660- 680km with the accuracies defined in Section 3.5.2
of the Specifications to the Additional Satellites attached as Exhibit A to the
Amendment. Similarly, Section 3.5 of the QL Specification associated with the
Amendment is amended to change the inclination of the five Additional Satellites
being launch together with the CDS in a single mission from 44 — 46 degrees to
48.475 degrees and the target orbit to 660-680km with the accuracies defined in
Section 3.5.2 of the Specifications to the Additional Satellites attached as
Exhibit A to the Amendment. As such, the parties acknowledge that an upper stage
to the Launch Vehicle for the CDS and the Additional Satellites will no longer
be required.
Milestone Payments
Exhibit E-1 of the Amendment is amended to delete such Exhibit in its entirety
and replaced in its entirety with attached Exhibit E-1. Achievement and payment
for successful completion of Milestones shall continue to be determined as set
forth in Section 5.2 of the Procurement Agreement.

 

2



--------------------------------------------------------------------------------



 



Additional Satellite #6 Milestones
ORBCOMM shall pay OHB for Milestone 16 after successful completion of Milestone
12; and pay OHB for Milestone 17 after successful completion of Milestone 13;
provided, however, that OHB shall remain fully obligated to perform Milestones
16 and 17, together with the associated launch support services by OHB and its
subcontractors with respect to Additional Satellite # 6 including shipment to
the launch services supplier, launch site operations and in-orbit testing, all
in accordance with the terms of the Procurement Agreement, the Amendment and
this Memorandum of Agreement. If Milestones 16 and/or 17 are not so successfully
completed after such launch, then OHB shall reimburse ORBCOMM the full amount of
such Milestone(s) not so successfully completed.
Launch Option for Additional Satellite #6
OHB shall use its reasonable best efforts to secure and offer to ORBCOMM by
December 31, 2008 a plan for the launch of Additional Satellite #6. If ORBCOMM
accepts the plan OHB offers to ORBCOMM providing for the launch of Additional
Satellite #6 by December 31, 2009 (and ORBCOMM has not secured alternative
launch services prior to such date) on a launch vehicle, orbit inclination and
other terms and conditions accepted in writing by ORBCOMM in its sole
discretion, then upon the successful launch and deployment from the launch
vehicle of Additional Satellite #6, ORBCOMM would pay OHB a milestone payment of
$1,250,000 USD as payment in full for such launch services.
Except as expressly modified in this Memorandum of Agreement, all other terms of
the Procurement Agreement and the Amendment, including all exhibits thereto,
shall remain in full force and effect.
IN WITNESS WHEREOF, the parties have caused this Memorandum of Agreement to be
executed as of the day and year first written above.
ORBCOMM INC. OHB System, AG

                     
By:
Name:
  /s/ Marc Eisenberg
 
Marc Eisenberg       By:
Name:   /s/ Dieter Birreck
 
Dieter Birreck    
Title:
  CEO       Title:   Director Programmers    
Date:
  July 2, 2008       Date:   July 2, 2008    

 

3



--------------------------------------------------------------------------------



 



Exhibit E-1
Milestone Payments and T&M Billing Rates
The following Milestone payments associated with the Quick Launch Bus and Launch
Services pursuant the Amendment will be made after successful completion of the
following Milestones:

                                                                      % Of      
  Milestone                   Scheduled     Contract     Payment   Payment #  
Milestone Completion Event     Month     Date     Price     Amount  
1
            [* * *]                          
2
                                       
3
                                       
4
                                       
5
                                       
6
                                       
7
                                       
8
                                       
9
                                       
10
                                       
11
                                       
12
                                       
13
                                       
Spacecraft #6 Milestones
                                       
14
            [* * *]                          
15
                                       
16*
                                       
17*
                                       
 
                            100.00 %   $ 20,000,000  

      *   Note  _  Payment for milestones 16 and 17 shall occur in accordance
with the MOA

 

4



--------------------------------------------------------------------------------



 



Total Price   $20,000,000          

Additional technical support for Additional Satellite #6 after the date of this
Memorandum of Agreement (i.e., for work that is outside of the scope of work
that OHB is obligated to provide under the Procurement Agreement, the Amendment,
this Memorandum of Agreement and the SOW without being expressly stated as being
subject to additional charge), will be billed at $150 per hour if requested in
writing by ORBCOMM and shall be provided by OHB on a time and materials basis.
All time and material charges associated with (i) Additional Satellite #6 prior
to the date of this Memorandum of Agreement, (ii) the CDS and (iii) Additional
Satellites 1 through 5, shall be satisfied in full by payment to OHB of the USD
$450,000 invoice as set forth in the Memorandum of Agreement.
Material, travel, and other third party out of pocket direct costs, with respect
to such additional technical support for Additional Satellite #6 will be paid at
the actual cost incurred plus fifteen percent (15%).

 

5